NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  RAFAEL ZAMORA-OSUNA, Petitioner.

                         No. 1 CA-CR 13-0254-PRPC
                               FILED 10-21-2014


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2009-165066-001
                The Honorable John R. Hannah, Jr., Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Gerald R. Grant
Counsel for Respondent

Rafael Zamora-Osuna, Kingman
Petitioner
                        STATE v. ZAMORA-OSUNA
                           Decision of the Court



                       MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Samuel A. Thumma
joined.


G O U L D, Judge:

¶1           Petitioner Rafael Zamora-Osuna petitions this court for
review from the dismissal of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

¶2            Zamora-Osuna pled guilty to kidnapping and the trial court
sentenced him to 10.5 years’ imprisonment. Zamora-Osuna filed a pro per
petition for post-conviction relief of-right after his counsel found no
colorable claims for relief. The trial court summarily dismissed the petition
and Zamora-Osuna now seeks review. We have jurisdiction pursuant to
Arizona Rule of Criminal Procedure 32.9(c).

¶3             With one exception, Zamora-Osuna did not raise the issues he
presents in his petition for review in the petition for post-conviction relief
he filed below. While he raised several claims of ineffective assistance of
counsel below, they were not the same claims of ineffective assistance he
presents for review. A petition for review may not present issues not first
presented to the trial court. State v. Ramirez, 126 Ariz. 464, 467, 616 P.2d 924,
927 (App. 1980); State v. Wagstaff, 161 Ariz. 66, 71, 775 P.2d 1130, 1135 (App.
1988); State v. Bortz, 169 Ariz. 575, 577, 821 P.2d 236, 238 (App. 1991); Ariz.
R. Crim. P. 32.9(c)(1)(ii).

¶4             The one common claim in both the petition for post-
conviction relief and the petition for review is Zamora-Osuna’s claim that
he did not understand the concept of accomplice liability. We deny relief
on this issue. The court explained accomplice liability to Zamora-Osuna at
a status conference on January 29, 2010. A second court explained
accomplice liability to Zamora-Osuna at a settlement conference on May 14,
2010. The prosecutor explained accomplice liability to Zamora-Osuna at
the same settlement conference. A third court explained accomplice
liability to Zamora-Osuna at another conference on June 16, 2010. When
defense counsel provided the factual basis to support the plea at the change


                                       2
                     STATE v. ZAMORA-OSUNA
                        Decision of the Court

of plea hearing, counsel stated more than once that Zamora-Osuna was
pleading guilty based on “accomplice liability.” After defense counsel
explained in detail how Zamora-Osuna and his accomplices kidnapped and
held the victim for ransom, the court asked Zamora-Osuna if what his
counsel said was what actually happened. Zamora-Osuna responded,
“Yes.” Zamora-Osuna has failed to present a colorable claim for relief.

¶5          We grant review and deny relief.




                              :gsh




                                     3